COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:         Rich Robins v. Austen Perry Clinkenbeard and Jonathon G.
                             Clinkenbeard aka “Jon Clinkenbeard”

Appellate case number:       01-19-00059-CV

Trial court case number:     1107951

Trial court:                 County Civil Court at Law No. 3 of Harris County

        Appellant, Rich Robins, filed a pro se notice of appeal on January 22, 2019, from
the trial court’s January 14, 2019 order denying his “Motion to Dismiss Pursuant to the
Texas Citizens Participation Act” (“TCPA”). The Clerk of this Court’s February 27, 2019
notice had warned appellant, an attorney proceeding pro se, that this Court may dismiss
this appeal for want of prosecution unless evidence from the trial clerk, that he had made
payment arrangements for the clerk’s record fee, was filed by March 11, 2019.
        On March 12, 2019, appellant filed this “Motion to Compel Harris County’s County
Clerk’s Provision of a Merely Partial Clerk’s Record” seeking to compel the county clerk
to file only a partial clerk’s record containing some, but not all, of the exhibits attached to
the appellees’ response to appellant’s TCPA motion. On March 13, 2019, the appellees
filed a response in opposition, requesting denial of the motion and that appellant be ordered
to pay for the clerk’s record within 10 days of this Court’s Order. On March 14, 2019,
appellant filed a reply.
        Absent an agreed record under Rule 34.2, the clerk’s “record must include copies
of the following: (1) in a civil case, all pleadings on which the trial was held,” which
necessarily includes all exhibits attached to appellees’ response. TEX. R. APP. P. 34.5(a)(1).
Accordingly, appellant’s motion to compel is DENIED. Appellant is ORDERED to pay
the fee to the county clerk for the entire clerk’s record and to file evidence of payment with
the Clerk of this Court within 10 days of the date of this Order, or this appeal may be
dismissed without further notice. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).

      It is so ORDERED.
Judge’s signature: ___/s/ Evelyn V. Keyes_____
                  x Acting individually     Acting for the Court
Date: ___March 19, 2019_